NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  TIM JAMES WALKENBACH, Petitioner,

                                        v.

  THE HONORABLE STEPHEN M. HOPKINS, Judge of the SUPERIOR
    COURT OF THE STATE OF ARIZONA, in and for the County of
                MARICOPA, Respondent Judge,

    STATE OF ARIZONA ex rel. ALLISTER ADEL, Maricopa County
                 Attorney, Real Party in Interest.

                             No. 1 CA-SA 21-0043
                               FILED 4-22-2021


 Petition for Special Action from the Superior Court in Maricopa County
                          No. CR2021-006033-001
                The Honorable Stephen M. Hopkins, Judge

        JURISDICTION ACCEPTED AND RELIEF GRANTED


                                   COUNSEL

Maricopa County Public Defender’s Office, Phoenix
By Jason Ceola
Counsel for Petitioner
Maricopa County Attorney’s Office, Phoenix
By Lacey A. Fisher, Faith Cheree Klepper
Counsel for Real Party in Interest State

DM Cantor, Phoenix
By David M. Cantor
Counsel for Real Party in Interest Walkenbach


                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Maria Elena Cruz joined.


H O W E, Judge:

¶1             Tim Walkenbach petitions for special action relief from the
trial court’s denial of his motion to substitute retained counsel and the
public defender’s motion to withdraw. For the following reasons, we accept
jurisdiction and grant relief.

                 FACTS AND PROCEDURAL HISTORY

¶2             In November 2020, Walkenbach was charged with a felony
offense and retained private counsel who filed a notice of appearance on
his behalf. In January 2021, Walkenbach was charged with a felony offense
in a separate case. Retained counsel was listed as counsel in that case “for a
limited purpose.” Walkenbach was then found indigent and was appointed
a public defender. Later, retained counsel filed a notice of appearance in
that case. The trial court ordered that retained counsel file a notice of
substitution if counsel wanted to substitute as lead counsel. Until that time,
the public defender remained lead counsel with retained counsel listed as
co-counsel.

¶3              Retained counsel filed a stipulated notice of substitution but
the trial court denied the motion because retained counsel had not indicated
that he would be prepared for trial on or after August 3, 2021, as Arizona
Rule of Criminal Procedure 6.3(c)(2) required. Thereafter, the public
defender moved to withdraw, asserting that Walkenbach wanted to
exercise his right to retained counsel and that the public defender had not
received any discovery. The trial court denied the motion. This special
action followed.



                                       2
               WALKENBACH v. HON. HOPKINS/STATE
                      Decision of the Court

                              JURISDICTION

¶4             We accept special action jurisdiction here because the denial
of a public defender’s request to withdraw as counsel is non-appealable and
Walkenbach has “no equally plain, speedy, and adequate remedy by
appeal.” See Robinson v. Hotham, 211 Ariz. 165, 168 ¶ 8 (App. 2005).

                               DISCUSSION

¶5             Walkenbach argues that the trial court’s denial of his motion
to substitute retained counsel and the denial of the public defender’s
motion to withdraw are contrary to law. We review the denial of a motion
to withdraw for an abuse of discretion, Robinson, 211 Ariz. at 168 ¶ 9, which
is “discretion manifestly unreasonable, or exercised on untenable grounds,
or for untenable reasons,” State v. Fell, 242 Ariz. 134, 136 ¶ 5 (App. 2017).

¶6            The trial court abused its discretion by denying Walkenbach’s
motion to substitute retained counsel. An indigent defendant has the right
to choose representation by retained counsel “unless reasons of judicial
administration, justice, or other special circumstances outweigh this right.”
Robinson, 211 Ariz. at 169 ¶ 16. A court should deny a defendant’s choice of
retained counsel only if counsel is incompetent or has a conflict of interest,
or if appointing retained counsel would cause an unreasonable delay in the
proceedings. Id. at ¶ 14.

¶7             None of these exceptions apply here. The trial court did not
indicate that retained counsel was incompetent or had a conflict of interest.
Even if the trial court were concerned that substitution of retained counsel
would cause an unreasonable delay in the proceedings, the mere fact that a
continuance of trial may be necessary is insufficient to deny a motion to
substitute counsel. See State v. Aragon, 221 Ariz. 88, 91 ¶ 9 (App. 2009).
Moreover, even if the public defender remained lead counsel, a continuance
of trial was likely because, at the time of the motion, discovery had not
begun.

¶8           The trial court’s reliance on Arizona Rule of Criminal
Procedure 6.3(c)(2) to deny Walkenbach’s motion to substitute counsel was
incorrect. Appointed counsel may not withdraw once a case is set for trial
unless current counsel files a motion that includes, among other things, a
statement from new counsel acknowledging the trial date and avowing that
new counsel will be prepared for trial. Ariz. R. Crim. P. 6.3(c)(2). This rule,
however, was primarily intended to protect the rights of defendants.
Aragon, 221 Ariz. at 91 ¶ 8 (noting that failure to file a motion to withdraw
pursuant to Rule 6.3(c) did not prevent the substitution of counsel).


                                      3
               WALKENBACH v. HON. HOPKINS/STATE
                      Decision of the Court

¶9            The situation here, as in Aragon, did not involve the public
defender’s seeking to withdraw on his own volition but Walkenbach’s
seeking to substitute retained counsel. See id. at 91 ¶ 8. As a result, the denial
of Walkenbach’s motion to substitute counsel did not serve Rule 6.3(c)’s
purpose, and we will not elevate that rule’s technical requirement over
Walkenbach’s right to counsel of choice. See id. The trial court therefore
abused its discretion by denying Walkenbach’s motion to substitute
counsel and by denying the public defender’s motion to withdraw.

                                CONCLUSION

¶10           For the foregoing reasons, we accept jurisdiction and grant
relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4